Citation Nr: 0331527	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right index finger sprain.

2.  Entitlement to service connection for mild dextroconvex 
scoliosis of the thoracic spine and upper levocovcex 
scoliosis of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
February 1995.  He also had service in a reserve component of 
the Armed Forces during a period of active duty for training 
from July 1, 1998 to July 7, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1999 and 
June 1999 by the Department of Veterans Affairs (VA), 
Regional Office in San Juan, Puerto Rico (RO).  In the March 
1999 decision the RO denied the veteran's claims of 
entitlement to service connection for a right index finger 
sprain, mild dextroconvex scoliosis of the thoracic spine, 
and upper levoconvex scoliosis of the lower lumbar spine and 
history of acute of low back pain.  In April 1999 the veteran 
requested that his claims be reconsidered.  In the June 1999 
rating decision the RO readjudicated only the claims of 
entitlement to service connection for a right index finger 
sprain and history of acute low back pain.  The veteran filed 
notice of disagreement and indicated that he disagreed with 
the RO's determination in both rating decisions.  A statement 
of the case (SOC) was issued in April 2000 and addressed all 
three claims.  The veteran perfected an appeal in May 2000. 

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 2000, a transcript of which has been 
associated with the claims file.

In March 2003 the RO granted the veteran's claim of 
entitlement to service connection for degenerative disc with 
bulging annulus fibrosus at L5-S1; L4-L5 paravertebral muscle 
irritability (previously claimed as a history of acute low 
back pain) with an evaluation of 20 percent effective July 8, 
1998.  In this instance, there was a full grant of the 
benefit sought.  If the veteran disagrees with the evaluation 
assigned or the effective date assigned, he must submit 
notice of disagreement to the RO.  This claim is not 
considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

In December 2000 the veteran filed an informal claim of 
entitlement to service connection for cervical pain spasm.  
It does not appear that the RO has taken any action on that 
claim; it is therefore referred to the RO for appropriate 
action.  

As noted earlier, the veteran is service connected for a back 
disability.  The record also reveals that he receives 
disability benefits from the Social Security Administration 
(SSA) due, in part, to his service connected disability.  The 
fact that he receives benefits from SSA due to a service-
connected disability is evidence sufficient to raise an 
informal claim for a total disability due to individual 
unemployability (TDIU) for VA compensation purposes.  Thus, 
the claim for a TDIU is referred to the RO for appropriate 
action.


REMAND

During the pendency of the veteran's claims, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans, 
supra at 1348 (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO has considered whether any additional 
notification or development action was required under the 
VCAA with regard to the veteran's claims of entitlement to 
service connection, and so informed the veteran in a letter 
dated in October 2002.  The letter informed the veteran of 
what evidence VA would assist with obtaining to support his 
claims, what evidence is necessary to establish entitlement, 
what information or evidence VA still needed, and what the 
veteran could do to help with his claims.  The letter also 
requested that he submit any additional information or 
evidence within 60 days of the date of the letter.  As noted 
above, the Federal Circuit has held that the 30-day period 
(it is presumed that the period of time referred to includes 
any period less than one year) provided to respond to a VCAA 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, partly for this 
reason, the issues at hand require remand for the RO to 
inform the veteran that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In addition, as noted above, the veteran receives SSA 
disability benefits due to a number of severe impairments 
including bilateral carpal tunnel syndrome, degenerative disc 
disease, bulging annulus fibrosus L5-S1, chronic low back 
pain, and L4-L5 radiculopathy.  While the claims file 
contains a copy of the SSA administrative decision, it does 
not contain copies of the medical evidence that SSA used in 
adjudicating the veteran's claim for SSA disability benefits.  
The United States Court of Appeals for Veteran Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the Court 
has concluded, in the case of Tetro v. Gober, 14 Vet. App. 
110 (2000), that VA has the duty under the law to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from SSA.  Id.  Accordingly, the RO 
should obtain a copies of the medical records that were 
considered by that agency in adjudicating the veteran's claim 
for SSA disability benefits.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  See also Paralyzed Veterans of America, supra; 
Disabled American Veteran, supra.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claims.  

2.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the appellant's claim for 
Social Security disability benefits 
(excluding the administrative decision 
which is of record), as well as the 
medical records relied upon concerning 
that claim.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed.  
In particular, the RO should furnish the 
veteran a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Paralyzed Veterans of 
America, supra, and any other pertinent 
legal authority.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand 	is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


